Order entered June 6, 2013




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00712-CV

                               ROBERT WINSPEAR, Appellant

                                                V.

                     COCA-COLA REFRESHMENTS, USA, INC. F/K/A
                       COCA-COLA ENTERPRISES, INC., Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01740-2012

                                            ORDER
       We GRANT appellee’s June 4, 2013 unopposed motion for an extension of time to file a

response to the petition for permission to appeal an interlocutory order. We ORDER the

response tendered to this Court by appellee on June 4, 2013 filed as of the date of this order.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE